DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 has been considered.
Drawings
The drawings submitted on 8/27/2019 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/101657A1 (= US2018/0375053A1) to Duan et al.
Regarding claim 1, Duan et al. discloses an OLED having a configuration of anode/HTL/EML/ETL/cathode, wherein the emitting layer EML consists of two layers: a hole-transport material layer (HTML) and an electron-transport material layer (ETML). Thus, the device has the form anode/HTL/HTML/ETML/ETL/cathode. The HTML has a hole-transporting compound, and the ETML has an electron-transporting host and a .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0001502A1 to Seo et al.
Seo et al. discloses an OLED comprising an anode, a HTL, an EML, and a cathode, in that order [0014], wherein the HTL contains a hole-transport compound and a compound, and the EML contains an electron-transporting host and a guest, and wherein the compound and the guest can independently be a phosphorescent compound or a TADF compound. Only the guest material emits light. Upon activation, an exciplex is formed at the interface of the HTL and the EML from the interaction between the ET host and the HT compound [0018], and the energy is transferred to the guest material [0057-0063]. Claim 1 is therefore anticipated.
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The device of claim 2 is not obvious over Duan et al. and Seo et al., which .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/VU A NGUYEN/Primary Examiner, Art Unit 1762